Citation Nr: 0404375	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for a scar, right 
arm, residual of a shell fragment wound (SFW), currently 
rated as 10 percent disability.

3.  Entitlement to an increased evaluation for a SFW, Muscle 
Group VII, left forearm, with multiple metallic foreign 
bodies, minor, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for facial scars, 
with metallic foreign bodies, disfiguring, currently rated as 
10 percent disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability.




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND


As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board notes that the veteran has referenced private 
medical treatment from Dr. Cary Bickel from 1994 to the 
present.  The RO must contact Dr. Bickel and attempt to 
obtain all available treatment records.  In addition, a 
review of the claims folder reflects that the veteran 
underwent a psychiatric examination in October 2001; however, 
the examiner did not address the impact of the veteran's 
service connected disabilities on his ability to work.  A 
more current examination which addresses the employability of 
the veteran is necessary before further appellate 
consideration.  Accordingly, this case is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington DC for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The RO must contact Dr. Cary Bickel, 
611 Fifth Avenue West, Hendersonville, 
North Carolina 28739 and obtain all 
available treatment records for the 
veteran dated form 1994 to the present.

3.  The RO should schedule the veteran 
for a special psychiatric examination in 
order to ascertain the nature and 
severity of his psychiatric disability.  
All indicated tests should be conducted.  
Pertinent findings should be reported in 
detail and the examiner should assign a 
GAF score based solely on PTSD and 
explain what the score represents.  The 
claims folder must be made available to 
the examiner for review, following which 
an opinion should be expressed as to what 
impact the psychiatric disability has on 
the veteran's ability to find and engage 
in substantially gainful employment.  A 
complete rationale for any opinion 
offered should be included.

3.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




